Exhibit 10.1

Execution version

AGREEMENT

THIS AGREEMENT is made and entered into on the               day of October,
2006 between the City of Buffalo, New York (“City”), the Seneca Gaming
Corporation (“Corporation”), Seneca Erie Gaming Corporation (“SEGC”) and, solely
for purposes of Sections 4(a), 8, 9(c), 10 and 11 hereof, but subject to
Sections 1, 2 and 3 hereof, the Seneca Nation of Indians (the “Seneca Nation” or
the “Nation”), and shall be effective as set forth in Section 2 hereof.

WHEREAS, the Corporation was formed on August 1, 2002 and is wholly owned, and
tribally chartered, by the Nation; and

WHEREAS, the Nation is a sovereign Indian nation recognized by the federal
government of the United States of America and possessing all sovereign rights
and powers pertaining thereto; and

WHEREAS, the Nation and the United States have entered into various treaties
over time recognizing the Nation’s sovereign status and rights; and

WHEREAS, under the Indian Gaming Regulatory Act of 1988 (“IGRA”), federally
recognized Indian tribes are permitted to conduct class III casino operations on
Indian lands, subject to, among other things, the negotiation of a compact with
the affected state; and

WHEREAS, pursuant to IGRA, the Nation entered into the Compact, as that term is
defined herein, on August 18, 2002; and

WHEREAS, the Compact provides the Nation the exclusive right to build and
operate three class III gaming facilities in Western New York, including in Erie
County; and

WHEREAS, under the Compact, in consideration of this exclusivity and in
consideration of the other undertakings and agreements therein set forth, the
Nation agreed to contribute to the State of New York a portion of the proceeds
from the operation and conduct of each category of gaming device for which
exclusivity exists, based on the net drop of such machines (money dropped into
machines, after payout but before expense) (the “State Contribution”); and

WHEREAS, the State Contribution to the State of New York for years 1-4 of the
Compact is 18.0% paid on an annual basis; thereafter, the State Contribution is
22.0% for years 5-7 of the Compact payable on a semi-annual basis and 25.0% for
years 8-14 of the Compact payable on a quarterly basis; and

WHEREAS, the Compact also provides that “host municipalities should be
compensated to be able to adjust to the economic development expected to result
from the gaming facilities authorized” by the Compact and that , consistent with
that goal, “the State shall reach financial agreements with the host municipal
governments, and any payment pursuant to such agreements shall be made by the
State” (such compensation, the “Host Community Share”), which compensation may
consist of a share of the State Contribution to be paid by the State to the
“host municipality”; and


--------------------------------------------------------------------------------




WHEREAS, the New York State Legislature subsequently enacted legislation setting
the minimum level of such Host Community Share to be paid to the host
municipality at twenty-five percent (25%) of the total State Contribution paid
in any given year with respect to gaming device revenue derived from the gaming
facility to be located in the County of Erie; and

WHEREAS, the Nation chartered the Corporation to operate and manage the Nation’s
gaming operations and for the purpose of developing, constructing, leasing,
operating, managing, maintaining, promoting and financing all of the Nation’s
gaming facilities; and

WHEREAS, the Nation’s Tribal Council, at the request of the Corporation’s Board
of Directors, chartered three subsidiary corporations of the Corporation to
operate the three sites authorized by the Compact; and

WHEREAS, the subsidiary corporations are Seneca Niagara Falls Gaming
Corporation, which operates Seneca Niagara Casino & Hotel, Seneca Territory
Gaming Corporation, which operates Seneca Allegany Casino and SEGC which was
chartered on August 9, 2003 to develop and operate a gaming facility in Erie
County; and

WHEREAS, the City is a subdivision of the State of New York, possessing all
rights and powers pertaining thereto; and

WHEREAS, the Buffalo Fiscal Stability Authority (“BFSA”) was created by the
State of New York in 2003 with certain powers over the finances of the City of
Buffalo including the power to approve certain contracts entered into by the
City of Buffalo; and

WHEREAS, the BFSA has determined that all contracts involving the City of
Buffalo that have a contract value of $50,000 or more must obtain BFSA approval;
and

WHEREAS, this Agreement exceeds the threshold of BFSA approval authority and
must therefore be referred to the BFSA for action prior to the City of Buffalo
executing this Agreement; and

WHEREAS, on October 3, 2005, the Nation acquired approximately nine acres of
land in the Inner Harbor Area of downtown Buffalo and designated that land as
its preferred site in Erie County for constructing a class III gaming facility;
and

WHEREAS, pursuant to and by operation of federal law, the Nation holds the
Seneca Buffalo Creek Territory as restricted fee property and the Seneca Buffalo
Creek Territory constitutes “Indian country” within the meaning of 18 U.S.C.
Section 1151, and gaming eligible “Indian lands” under IGRA; and

WHEREAS, the Compact requires that, in order to preserve the Nation’s exclusive
right to establish and operate a class III gaming facility in Erie County, New
York, the Nation must have commenced construction of a class III gaming facility
in Erie County by December 9, 2005; and

WHEREAS, the Nation has made the Seneca Buffalo Creek Territory available to the
SEGC for its use in developing a class III gaming facility; and

2


--------------------------------------------------------------------------------




WHEREAS, the SEGC commenced construction of a class III gaming facility on the
Seneca Buffalo Creek Territory on December 8, 2005, and, as indicated by the
Nation and the Corporation, construction of the casino on the Seneca Buffalo
Creek Territory (the “Seneca Buffalo Creek Casino” or “Casino”), will be
completed whether or not the City transfers the Fulton Street Section to the
Corporation; and

WHEREAS, in order to obtain the benefits and to enter into the obligations of
this Agreement, the Nation has agreed to, and has authorized the Corporation and
SEGC to agree to, the limited waiver of sovereign immunity set forth in this
Agreement; and

WHEREAS, in order to obtain the benefits and to enter into the obligations of
this Agreement, the City has agreed to the alternative dispute resolution
process specified in this Agreement; and

WHEREAS, in recognition of the rights and responsibilities of the Parties in
accordance with applicable federal, Nation and New York State law, and in order
to ensure their mutual benefit, the Parties wish to set forth their
understandings with respect to certain matters pertaining to their ongoing
relationship;

NOW, THEREFORE, the Parties hereby enter into this Agreement.


1.                                       DEFINITIONS.

For purposes of this Agreement, including the Appendices, terms defined in the
preamble, recitals and other Sections of this Agreement shall have the meanings
set forth therein and the following terms shall have the meanings set forth
below:


(A)           “AGREEMENT” MEANS THIS AGREEMENT AND ALL APPENDICES ATTACHED
HERETO, AS IT MAY BE AMENDED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS.


(B)           “APPENDIX” MEANS AN APPENDIX TO THIS AGREEMENT, EACH OF WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE AND MADE A PART HEREOF. 
“APPENDICES” MEANS MORE THAN ONE APPENDIX.


(C)           “CASINO” MEANS THE FACILITY DESCRIBED IN APPENDIX E.


(D)           “CERTIFIED MAIL” MEANS CERTIFIED OR REGISTERED MAIL, FEDERAL
EXPRESS, UNITED PARCEL SERVICE, EXPRESS MAIL OR ANY SIMILAR MAIL DELIVERY
SERVICE GENERATING A RETURN RECEIPT OR A SIGNATURE OF THE RECIPIENT, CONFIRMING
DELIVERY OF THAT MAIL.  CERTIFIED MAIL DOES NOT INCLUDE ELECTRONIC MAIL.


(E)           “CITY” HAS THE MEANING SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT.


(F)            “COMPACT” MEANS THE NATION-STATE GAMING COMPACT BETWEEN THE
NATION AND THE STATE OF NEW YORK EXECUTED ON AUGUST 18, 2002, WHICH WAS DEEMED
APPROVED BY THE U.S. SECRETARY OF THE INTERIOR, TO THE EXTENT CONSISTENT WITH
IGRA, AND BECAME EFFECTIVE ON ITS PUBLICATION IN THE FEDERAL REGISTER ON
DECEMBER 9, 2002, INCLUDING ALL AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS
THERETO.

3


--------------------------------------------------------------------------------





(G)           “CORPORATION” HAS THE MEANING SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT BUT, EXCEPT IN THE RECITALS AND SECTION 2 HERETO, SHALL ALSO INCLUDE
SEGC, IT BEING RECOGNIZED THAT ALL RIGHTS AND OBLIGATIONS OF THE CORPORATION
HEREUNDER SHALL ALSO BE RIGHTS AND OBLIGATIONS OF ITS SUBSIDIARY SEGC AND THAT
THE CITY SHALL HAVE THE RIGHT TO ENFORCE THIS AGREEMENT AGAINST THE CORPORATION,
SEGC OR BOTH OF THEM IN THE MANNER SPECIFIED IN THIS AGREEMENT.


(H)           “EFFECTIVE DATE” HAS THE MEANING SET FORTH IN SECTION 2 OF THIS
AGREEMENT.


(I)            “FULTON STREET PAYMENT” MEANS A PAYMENT FROM THE CORPORATION TO
THE CITY, IN IMMEDIATELY AVAILABLE FUNDS, IN THE AMOUNT OF SIX HUNDRED THIRTY
ONE THOUSAND SIX HUNDRED DOLLARS ($631,600), WHICH IS THE PURCHASE PRICE FOR THE
FULTON STREET SECTION AS DETERMINED BY THE CITY PURSUANT TO THE PROCESS SET
FORTH IN THE CITY OF BUFFALO CHARTER AND ORDINANCES.


(J)            “FULTON STREET SECTION” MEANS THAT SECTION OF FULTON STREET
BETWEEN MICHIGAN AVENUE AND MARVIN STREETS BUT NOT INCLUDING ANY PORTION OF THE
RIGHT OF WAY OF MICHIGAN STREET OR MARVIN STREET AS DELINEATED IN APPENDIX A
HERETO; FOR THE AVOIDANCE OF ANY DOUBT, THE FULTON STREET SECTION INCLUDES ANY
RIGHT, TITLE OR INTEREST IN THE AIRSPACE ABOVE OR THE LANDS BELOW SAID SECTION.


(K)           “GOVERNMENTAL AUTHORITY” MEANS ANY NATION, COUNTRY, COMMONWEALTH,
TERRITORY, GOVERNMENT, STATE, FEDERALLY RECOGNIZED INDIAN NATION OR TRIBE,
COUNTY, PARISH, MUNICIPALITY, OR OTHER POLITICAL SUBDIVISION AND ANY ENTITY,
WHETHER FEDERAL, STATE, LOCAL OR OTHERWISE, EXERCISING EXECUTIVE, LEGISLATIVE,
JUDICIAL, REGULATORY, OR ADMINISTRATIVE FUNCTIONS OF OR PERTAINING TO
GOVERNMENT.


(L)            “HOST COMMUNITY SHARE” HAS THE MEANING SET FORTH IN THE RECITALS
TO THIS AGREEMENT.


(M)          INFRASTRUCTURE IMPROVEMENTS” MEANS THE IMPROVEMENTS LISTED ON
APPENDIX C HERETO.


(N)           “INNER HARBOR AREA” MEANS THE AREA DESCRIBED IN APPENDIX D HERETO.


(O)           “MATERIAL BREACH” MEANS A MATERIAL, UNCURED BREACH OF THIS
AGREEMENT.


(P)           “OPENING” MEANS THE DATE ON WHICH ALL THE ELEMENTS OF THE CASINO
ARE OPENED TO THE GENERAL PUBLIC.


(Q)           “PARTY” MEANS ANY SIGNATORY TO THIS AGREEMENT.


(R)            “PARTIES” MEANS ALL THE SIGNATORIES TO THIS AGREEMENT UNLESS THE
CONTEXT SPECIFICALLY REQUIRES OTHERWISE.


(S)           “PERSON” MEANS AN INDIVIDUAL, CORPORATION, PARTNERSHIP, TRUST,
LIMITED LIABILITY COMPANY, LIMITED LIABILITY PARTNERSHIP, UNINCORPORATED
ORGANIZATION, GOVERNMENTAL AUTHORITY, ANY AGENCY OR POLITICAL SUBDIVISION OF ANY
GOVERNMENT, OR ANY OTHER FORM OF ENTITY.

4


--------------------------------------------------------------------------------





(T)            “SENECA BUFFALO CREEK TERRITORY” MEANS THE APPROXIMATELY NINE
ACRE SITE OWNED BY THE NATION IN RESTRICTED FEE STATUS AND BOUNDED BY PERRY
STREET, MARVIN STREET, SOUTH PARK AVENUE AND MICHIGAN AVENUE, AND “SENECA
BUFFALO CREEK TERRITORY” SHALL INCLUDE THE FULTON STREET SECTION IF AND WHEN IT
IS CONVERTED TO RESTRICTED FEE STATUS PURSUANT TO FEDERAL LAW.


(U)           “STATE CONTRIBUTION” HAS THE MEANING SET FORTH IN THE RECITALS TO
THIS AGREEMENT.


2.              EFFECTIVENESS OF AGREEMENT.     THIS AGREEMENT SHALL BE
EFFECTIVE UPON THE LATEST TO OCCUR OF (I) EXECUTION OF THIS AGREEMENT BY THE
MAYOR OF THE CITY AFTER AUTHORIZATION FROM THE BUFFALO COMMON COUNCIL, (II)
EXECUTION OF THIS AGREEMENT BY A DULY AUTHORIZED OFFICER OF THE CORPORATION AND
SEGC AFTER ADOPTION OF RESOLUTIONS OF THE BOARDS OF DIRECTORS OF THE CORPORATION
AND SEGC APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE BY THE CORPORATION
AND SEGC OF THIS AGREEMENT, (III) APPROVAL OF THIS AGREEMENT BY THE BFSA AND
(IV) EXECUTION OF THIS AGREEMENT BY A DULY AUTHORIZED OFFICER OF THE NATION
AFTER ADOPTION OF RESOLUTIONS OF THE NATION’S TRIBAL COUNCIL APPROVING THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE CORPORATION, SEGC, AND THE NATION OF
THIS AGREEMENT) (THE LATEST TO OCCUR OF SUCH DATES, THE “EFFECTIVE DATE”).  THE
CITY SHALL PROMPTLY NOTIFY THE CORPORATION WHEN THE EXECUTION AND APPROVALS
REFERENCED IN CLAUSES (I) AND (III) OF THE PRECEDING SENTENCE HAVE BEEN OBTAINED
AND THE CORPORATION SHALL PROMPTLY NOTIFY THE CITY WHEN THE EXECUTION AND
APPROVALS REFERENCED IN CLAUSES (II) AND (IV) OF THE PRECEDING SENTENCE HAVE
BEEN OBTAINED.


3.                                       TERM OF AGREEMENT.


(A)           TERMINATION DATE.  THIS AGREEMENT SHALL TERMINATE UPON EXPIRATION
OR TERMINATION OF THE COMPACT IN ACCORDANCE WITH ITS TERMS, TAKING INTO ACCOUNT
ANY AUTOMATIC RENEWAL TERM SET FORTH THEREIN AND ANY RENEWAL TERM AGREED UPON BY
THE PARTIES THERETO.


(B)           EFFECT OF TERMINATION.   NO TERMINATION OR EXPIRATION OF THIS
AGREEMENT SHALL AFFECT (I) THE OBLIGATION OF ANY PARTY TO PAY ANY AMOUNT OWED TO
ANY OTHER IMMEDIATELY PRIOR TO SUCH TERMINATION OR EXPIRATION OR (II) ANY
REMEDIES OF ANY PARTY HERETO FOR BREACH OF THIS AGREEMENT.  TERMINATION OR
EXPIRATION OF THIS AGREEMENT SHALL NOT SERVE AS THE BASIS FOR A PARTY TO SEEK
REPAYMENT OF ANY CONSIDERATION PAID OR UNDOING OF ANY OBLIGATION FULFILLED AS OF
THE DATE OF SUCH TERMINATION OR EXPIRATION.


4.                                       JOINT EFFORTS.


(A)           NEW YORK STATE MATTERS.  THE NATION AGREES TO WORK WITH THE CITY,
IN ACCORDANCE WITH ALL APPLICABLE LAWS:

(I)            TO FACILITATE DIALOGUE BETWEEN THE CITY AND NEW YORK STATE TO
HAVE THE CITY DESIGNATED BY NEW YORK STATE AS THE SOLE “HOST MUNICIPALITY” FOR
THE GAMING FACILITY ON THE SENECA BUFFALO CREEK TERRITORY UNDER, AND AS
CONTEMPLATED BY, THE COMPACT AND SECTION 99-H OF NEW YORK STATE FINANCE LAW;

(II)           TO FACILITATE A DIALOGUE BETWEEN THE CITY AND NEW YORK STATE WITH
THE GOAL OF ASSISTING THE CITY TO OBTAIN AT LEAST TWENTY-FIVE PERCENT (25%) OF
THE PORTION OF THE STATE CONTRIBUTION DERIVED FROM NET GAMING DEVICE DROP IN THE
GAMING FACILITY ON THE SENECA BUFFALO CREEK TERRITORY; PROVIDED THAT IN NO EVENT
SHALL THE NATION HAVE ANY OBLIGATION TO PAY MORE THAN THE STATE CONTRIBUTION IT
IS REQUIRED TO PAY UNDER THE COMPACT ATTRIBUTABLE TO NET GAMING DEVICE DROP IN
THE GAMING FACILITY LOCATED ON THE SENECA BUFFALO CREEK TERRITORY; AND

5


--------------------------------------------------------------------------------




(III)          TO FACILITATE DIALOGUE BETWEEN THE CITY AND NEW YORK STATE 
CONCERNING THE POSSIBILITY OF THE ENACTMENT OF LEGISLATION BY THE NEW YORK STATE
LEGISLATURE AND/OR AN APPROPRIATE CONTRACT OR AGREEMENT WITH THE STATE OF NEW
YORK THAT WOULD ALLOW THE NATION TO PAY THE HOST COMMUNITY SHARE ATTRIBUTABLE TO
NET GAMING DEVICE DROP FROM THE GAMING FACILITY LOCATED ON THE SENECA BUFFALO
CREEK TERRITORY DIRECTLY TO THE CITY INSTEAD OF TO THE STATE OF NEW YORK AS
CURRENTLY REQUIRED BY THE COMPACT AND, WITH RESPECT TO PERSONS AND ENTITIES
OTHER THAN THE NATION, THE CORPORATION AND ANY OTHER NATION ENTITY, NEW YORK
STATE FINANCE LAW.


(B)           FIRE.  THE CORPORATION AND THE CITY AGREE TO WORK TOGETHER TO SEEK
TO MAXIMIZE THE SAFETY OF CASINO EMPLOYEES AND VISITORS TO THE CASINO.   IN
FURTHERANCE OF THE FOREGOING, THE CORPORATION AND THE FIRE COMMISSIONER OF THE
CITY OF BUFFALO WILL MAINTAIN A COOPERATIVE RELATIONSHIP AND THE CORPORATION
WILL PROVIDE OPPORTUNITIES FOR CITY FIRE PROTECTION PERSONNEL TO FAMILIARIZE
THEMSELVES WITH THE FLOOR PLANS OF THE CASINO AND ANY OTHER IMPROVEMENTS ON THE
SENECA BUFFALO CREEK TERRITORY AND PERMISSION FOR SUCH PERSONNEL TO ENTER THE
SENECA BUFFALO CREEK TERRITORY IN THE EVENT OF A FIRE EMERGENCY.


(C)           POLICE.  SHOULD THE CORPORATION NEED TRAFFIC OR CROWD CONTROL
ASSISTANCE FOR SPECIAL EVENTS, THE CORPORATION SHALL REQUEST IN WRITING SUCH
ASSISTANCE FROM THE CITY AND THE CITY SHALL PROVIDE SUCH ASSISTANCE.  THE
CORPORATION AGREES TO REIMBURSE THE CITY FOR ITS OUT OF POCKET COSTS THEREFOR
PLUS THE CITY’S ADMINISTRATIVE REVIEW COSTS IN THE SAME AMOUNT AND IN THE SAME
MANNER AS APPLIES TO OTHER SPECIAL EVENTS IN THE CITY OF BUFFALO.  THE
CORPORATION SHALL MAINTAIN AT THE SENECA BUFFALO CREEK TERRITORY ITS IN-HOUSE
SECURITY SERVICE TO PROVIDE SUBSTANTIAL PROTECTION TO THE SENECA BUFFALO CREEK
CASINO AND ITS EMPLOYEES AND PATRONS AND THEIR PROPERTY.  THE NATION SHALL
PROVIDE FOR POLICE PROTECTION ON THE SENECA BUFFALO CREEK TERRITORY IN
ACCORDANCE WITH THE COMPACT AND APPLICABLE LAW.   IT IS RECOGNIZED AND AGREED
THAT THE SENECA NATION MARSHALS OR OTHER POLICE SERVICES OF THE NATION OR
PRIVATE SECURITY SERVICES ENGAGED BY THE NATION OR CORPORATION SHALL NOT HAVE
ANY POLICE OR ENFORCEMENT POWERS WITHIN THE EXTERIOR LIMITS OF THE CITY EXCEPT
ON THE SENECA BUFFALO CREEK TERRITORY WHERE THEY SHALL HAVE SUCH POWERS AS ARE
AFFORDED BY APPLICABLE LAW.


(D)           WATER.  RECOGNIZING THE REQUIREMENT TO PROVIDE WATER SERVICE TO
ALL ELIGIBLE CUSTOMERS UNDER EXISTING APPLICABLE FEDERAL LAW, THE CITY SHALL
PROVIDE LOCAL WATER SERVICE TO THE CORPORATION AT THE SENECA BUFFALO CREEK
TERRITORY.  THE CORPORATION SHALL PURCHASE WATER FROM THE CITY FOR THE SENECA
BUFFALO CREEK TERRITORY AND SHALL PAY WATER INVOICES ON THE SAME DUE DATES AND
AT THE SAME RATE AS IS CHARGED FROM TIME TO TIME TO OTHER SIMILARLY SITUATED
CUSTOMERS USING THE SAME VOLUME OF WATER.  THE CORPORATION SHALL ARRANGE FOR AND
PAY FOR CONNECTION TO WATER SERVICE UNDER THE SAME TERMS AND CONDITIONS AS
APPLIES TO OTHER SIMILARLY SITUATED CUSTOMERS SEEKING SIMILAR CONNECTIONS TO
SEWER SERVICE, INCLUDING THE REQUIREMENT TO USE A LICENSED PLUMBER TO MAKE THE
CONNECTIONS.  THE CITY SHALL ARRANGE FOR THE SENECA BUFFALO CREEK TERRITORY TO
BE CONNECTED TO LOCAL WATER IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES AND SUCH
CONNECTION SHALL BE ACCESSED AND MAINTAINED ON THE SAME TERMS AS OTHER SIMILARLY
CUSTOMERS.

6


--------------------------------------------------------------------------------





(E)           SEWER.  RECOGNIZING THE REQUIREMENT TO PROVIDE SEWER SERVICE TO
ALL ELIGIBLE CUSTOMERS UNDER EXISTING APPLICABLE FEDERAL LAW, THE CITY SHALL
PROVIDE LOCAL SEWER SERVICE TO THE CORPORATION AT THE SENECA BUFFALO CREEK
TERRITORY.  THE CORPORATION SHALL PURCHASE SEWER SERVICE FROM THE CITY FOR THE
SENECA BUFFALO CREEK TERRITORY AND SHALL PAY SEWER INVOICES ON THE SAME DUE
DATES AND AT THE SAME RATE AS IS CHARGED FROM TIME TO TIME TO OTHER SIMILARLY
SITUATED CUSTOMERS.  THE CORPORATION SHALL ARRANGE FOR AND PAY FOR CONNECTION TO
SEWER SERVICE UNDER THE SAME TERMS AND CONDITIONS AS APPLIES TO OTHER SIMILARLY
SITUATED CUSTOMERS SEEKING SIMILAR CONNECTIONS TO SEWER SERVICE, INCLUDING THE
REQUIREMENT TO USE A LICENSED PLUMBER TO MAKE THE CONNECTIONS.  THE CITY SHALL
ARRANGE FOR THE SENECA BUFFALO CREEK TERRITORY TO BE CONNECTED TO THE LOCAL
SEWER IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES AND SUCH CONNECTION SHALL BE
ACCESSED AND MAINTAINED ON THE SAME TERMS AS OTHER SIMILARLY SITUATED CUSTOMERS.


(F)            REFUSE COLLECTION.  IT IS UNDERSTOOD AND AGREED BY THE PARTIES
THAT THE CORPORATION WILL NOT BE RELYING UPON THE CITY TO PROVIDE REFUSE
COLLECTION SERVICES TO THE SENECA BUFFALO CREEK TERRITORY BUT THAT THE
CORPORATION WILL INSTEAD ENGAGE THE SERVICES OF A LICENSED PRIVATE CONTRACTOR
UNDER APPLICABLE LAWS.


5.              ENVIRONMENTAL MATTERS.  ALTHOUGH NOT REQUIRED TO DO SO, THE
CORPORATION WILL VOLUNTARILY COOPERATE IN THE PREPARATION OF SUCH ENVIRONMENTAL
REVIEWS OR REPORTS THAT ARE REQUIRED OF THE CITY BY STATE OR FEDERAL LAWS,
INCLUDING, BUT NOT LIMITED TO, THE CITY’S COMPLIANCE WITH THE NEW YORK STATE
ENVIRONMENTAL QUALITY REVIEW ACT (“SEQRA”) WITH RESPECT TO THE APPROVAL OF THIS
AGREEMENT.


6.              COVENANTS OF THE CITY.  IN EXCHANGE FOR THE COMMITMENTS OF THE
CORPORATION AND THE NATION IN THIS AGREEMENT, THE CITY SHALL:


(A)           FULTON STREET SECTION.  (I) PROMPTLY TAKE SUCH STEPS AS ARE
NECESSARY UNDER APPLICABLE LAW TO ABANDON AND SELL TO THE CORPORATION THE FULTON
STREET SECTION, USING THE APPRAISAL METHOD PROVIDED FOR IN THE CHARTER AND
ORDINANCES OF THE CITY OF BUFFALO AND (II) WITHIN THIRTY (30) DAYS AFTER THE
EFFECTIVE DATE, DELIVER TO THE CORPORATION, UPON RECEIPT OF THE FULTON STREET
PAYMENT, A DULY EXECUTED QUITCLAIM DEED IN THE FORM OF APPENDIX B HERETO,
TOGETHER WITH AN RP 5217 FORM, EXECUTED BY THE CITY, AND A TP-584 FORM, BOTH
COMPLETED WITH RESPECT TO THE CITY TO THE EXTENT REQUIRED.  THE SALE OF THE
FULTON STREET SECTION SHALL BE FREE AND CLEAR OF ANY ENCUMBRANCES.  THE CITY
AGREES TO ALLOW THE CORPORATION TO CAP OFF, AND TO COOPERATE IN ANY REASONABLE
MANNER WITH SUCH CAPPING OFF, IN EACH CASE AT THE EXPENSE OF THE CORPORATION AND
IN ACCORDANCE WITH APPLICABLE LAW, ALL PUBLIC UTILITY LINES AND FACILITIES
CURRENTLY LOCATED WITHIN OR UNDER THE FULTON STREET SECTION.  UPON DELIVERY TO
THE CORPORATION OF THE EXECUTED QUITCLAIM DEED TO THE FULTON STREET SECTION, THE
CITY SHALL, AT THE REQUEST OF THE CORPORATION OR THE NATION, TRANSMIT A LETTER
TO THE U.S. SECRETARY OF THE INTERIOR SUPPORTING THE NATION’S SUBMISSION TO HAVE
THE FULTON STREET SECTION TAKEN INTO RESTRICTED FEE STATUS IN ACCORDANCE WITH
THE SENECA NATION LAND CLAIMS SETTLEMENT ACT.


(B)           INFRASTRUCTURE IMPROVEMENTS.  COOPERATE IN GOOD FAITH WITH THE
CORPORATION IN ANY REASONABLE MANNER REQUESTED BY THE CORPORATION TO ASSIST IN
THE EXPEDITIOUS COMPLETION OF THE INFRASTRUCTURE IMPROVEMENTS AND TO HOLD
REGULAR MEETINGS WITH THE CORPORATION FOR THE PURPOSES SET FORTH IN SECTION 7(D)
OF THIS AGREEMENT.

7


--------------------------------------------------------------------------------





(C)           HOST COMMUNITY SHARE.  DEPOSIT AN AMOUNT EQUAL TO FIFTEEN PERCENT
(15%) OF EACH OF THE FIRST EIGHT AND A HALF ANNUAL HOST COMMUNITY SHARE
PAYMENTS, WITHIN TEN (10) DAYS OF RECEIPT BY THE CITY, IF ANY, RECEIVED BY THE
CITY AFTER OPENING OF THE CASINO, INTO A SEGREGATED ACCOUNT ESTABLISHED BY THE
CITY IN THE CITY’S GENERAL FUND DESIGNATED SOLELY FOR THE PURPOSES DISCUSSED
BELOW.  DECISIONS AS TO EXPENDITURES FROM THIS DESIGNATED SEGREGATED ACCOUNT
SHALL BE MADE BY THE CITY, AFTER CONSULTATION WITH AND ADVICE BY A BOARD THAT
CONSISTS OF FOUR INDIVIDUALS AS FOLLOWS:  ONE INDIVIDUAL DESIGNATED BY THE MAYOR
OF THE CITY, ONE INDIVIDUAL DESIGNATED BY THE CITY’S COMMON COUNCIL, ONE
INDIVIDUAL DESIGNATED BY THE NATION’S TRIBAL COUNCIL, AND ONE INDIVIDUAL
DESIGNATED BY THE CORPORATION.  THE ADVISORY BOARD WILL RECOMMEND EXPENDITURES
OF THOSE FUNDS IN THE SEGREGATED ACCOUNT FOR USE IN THE INNER HARBOR AREA.  THE
FUNDS IN THE DESIGNATED SEGREGATED ACCOUNT SHALL ONLY BE USED TO STIMULATE
BUSINESS AND ECONOMIC DEVELOPMENT IN THE INNER HARBOR AREA IN ORDER TO CREATE A
CRITICAL MASS OF TOURISM AND VISITORS TO SUCH AREA.  IN ORDER TO ACHIEVE SUCH
CRITICAL MASS, THE PROCEEDS IN THE DESIGNATED SEGREGATED ACCOUNT SHALL BE USED
TO (1) STIMULATE THE DEVELOPMENT OF MIDDLE AND UPPER INCOME HOUSING AND (2) FUND
IMPROVEMENTS TO ROADWAYS, SIGNAGE AND PEDESTRIAN AREAS, TOURISM AND RECREATION
INITIATIVES, AND ANY OTHER INITIATIVE DESIGNED TO STIMULATE TOURISM AND VISITORS
TO THE INNER HARBOR AREA.  THIS ADVISORY BOARD SHALL MEET ON A REGULAR BASIS BUT
NO LESS THAN ONCE EVERY THREE MONTHS AFTER CREATION OF THE DESIGNATED SEGREGATED
ACCOUNT AND MAY MEET AT ANY TIME AT THE REQUEST OF AT LEAST TWO (2) MEMBERS OF
THE BOARD.  THE ADVISORY BOARD SHALL BE ESTABLISHED NO LATER THAN ONE (1) YEAR
AFTER THE EFFECTIVENESS OF THIS AGREEMENT AS SET FORTH IN SECTION 2 AND SHALL
REMAIN IN EXISTENCE UNTIL ALL FUNDS DEPOSITED IN THE SEGREGATED ACCOUNT HAVE
BEEN EXPENDED IN ACCORDANCE WITH THIS SECTION.  FOR THE AVOIDANCE OF DOUBT, ANY
AMOUNTS RECEIVED BY THE CITY FROM THE STATE CONTRIBUTION THAT ARE NOT DEPOSITED
IN THE SEGREGATED ACCOUNT REFERENCED IN THE FIRST SENTENCE OF THIS SECTION SHALL
BE FOR USE BY THE CITY WITHOUT ANY OBLIGATION TO CONSULT WITH OR OBTAIN THE
APPROVAL OF THE ADVISORY BOARD, THE CORPORATION OR THE NATION.


(D)           MARKETING.  THROUGH THE BUFFALO CONVENTION AND VISITORS BUREAU
(“CVB”), COOPERATE IN GOOD FAITH WITH THE CORPORATION TO PROMOTE TOURISM IN THE
INNER HARBOR AREA.  SUCH MARKETING EFFORTS OF THE CVB SHALL INCLUDE MARKETING OF
THE CORPORATION’S FACILITIES ON THE SENECA BUFFALO CREEK TERRITORY.


7.              COVENANTS OF THE CORPORATION.  IN EXCHANGE FOR THE COMMITMENTS
OF THE CITY IN THIS AGREEMENT, THE CORPORATION SHALL:


(A)           BUILD THE CASINO.  BUILD, ON THE SENECA BUFFALO CREEK TERRITORY, A
CASINO AND PARKING RAMP SUBSTANTIALLY IN ACCORDANCE WITH THE DESIGN THAT WAS
PUBLICLY UNVEILED ON OR ABOUT JUNE 1, 2006, WITH AN AGGREGATE CAPITAL INVESTMENT
BY THE CORPORATION OF AT LEAST ONE HUNDRED TWENTY-FIVE MILLION DOLLARS
($125,000,000) AND WHICH WILL INCLUDE 1,900 TO 2,200 SLOT MACHINES AND 30 TO 50
TABLE GAMES, ALL AS MORE FULLY DESCRIBED IN APPENDIX E.


(B)           FULTON STREET PAYMENT.  THE CORPORATION WILL PAY THE FULTON STREET
PAYMENT TO THE CITY IN CASH, IN IMMEDIATELY AVAILABLE FUNDS, UPON RECEIPT OF THE
DEED REFERENCED IN SECTION 6(A).


(C)           CONSTRUCTION.  THE CORPORATION AGREES TO DISPOSE OF CONSTRUCTION
DEBRIS FROM THE CONSTRUCTION OF THE CASINO IN ACCORDANCE WITH FEDERAL, SENECA
NATION, STATE AND LOCAL LAWS, IF AND TO THE EXTENT APPLICABLE.

8


--------------------------------------------------------------------------------





(D)           INFRASTRUCTURE IMPROVEMENTS.  THE CORPORATION AGREES, AT ITS
EXPENSE, TO UNDERTAKE AND COMPLETE THE INFRASTRUCTURE IMPROVEMENTS IN A TIMELY
AND EXPEDITIOUS MANNER.  COMPLETION OF THE INFRASTRUCTURE IMPROVEMENTS IS
EXPECTED TO OCCUR NO LATER THAN SIX (6) MONTHS FOLLOWING THE OPENING OF THE
CASINO.  THE INFRASTRUCTURE IMPROVEMENTS ARE EXPECTED TO COST BETWEEN $5 AND $7
MILLION. THE CITY AND THE CORPORATION ACKNOWLEDGE THE INFRASTRUCTURE
IMPROVEMENTS TO BE MADE ON THE STREETS AND RIGHTS OF WAY OF THE CITY OF BUFFALO
WILL BE COMPLETED IN ACCORDANCE WITH ALL APPLICABLE LAWS AND ORDINANCES
(INCLUDING, WITHOUT LIMITATION, ANY REQUIREMENT THAT THE CORPORATION REQUIRE ITS
CONTRACTORS TO INDEMNIFY AND HOLD THE CITY HARMLESS AND TO PROVIDE PRIMARY
INSURANCE COVERAGE NAMING THE CITY AND ITS RELEVANT AFFILIATED ENTITIES AS
ADDITIONAL INSUREDS).  THE CITY AND THE CORPORATION WILL HOLD REGULAR MEETINGS
TO REVIEW PROGRESS ON THE INFRASTRUCTURE IMPROVEMENTS.


(E)           MWBE/WORKFORCE MATTERS.

(I)            THE CORPORATION AGREES TO PROVIDE TO THE CITY, WITHIN SIXTY (60)
DAYS AFTER THE END OF THE CORPORATION’S FISCAL YEAR, AN ANNUAL WRITTEN REPORT
ITEMIZED IN A MANNER CONSISTENT WITH THE CATEGORIES SET FORTH IN SECTION
9(A)(II) AND (VI), WHICH SET FORTH THE CORPORATION’S INTENTIONS REGARDING HIRING
OF BUFFALO RESIDENTS, MINORITIES AND FEMALES AND  INCLUDES INFORMATION REGARDING
(X) THE TOTAL NUMBER OF PEOPLE EMPLOYED BY THE CORPORATION AND SUBSIDIARY AT THE
GAMING FACILITY ON THE SENECA BUFFALO CREEK TERRITORY AND (Y) THE NUMBERS OF
SUCH EMPLOYEES WHO ARE MINORITIES AND WOMEN.  THE CORPORATION SHALL ALSO MAKE
AVAILABLE A HUMAN RESOURCES MANAGER OF THE CORPORATION TO ATTEND A COMMON
COUNCIL MEETING ONCE ANNUALLY, IF REQUESTED, TO MAKE A PRESENTATION REGARDING
SUCH ANNUAL REPORT.

(II)           THE CORPORATION AGREES TO WORK WITH THE AGENCIES LISTED IN
APPENDIX F HERETO TO INCREASE ECONOMIC OPPORTUNITY/EMPLOYMENT OPPORTUNITIES FOR
MINORITIES AND WOMEN INCLUDING, WITHOUT LIMITATION, GIVING TO SUCH AGENCIES
ADVANCE WRITTEN NOTICE OF JOB FAIRS AND CONDUCTING JOB FAIRS IN ECONOMICALLY
DISADVANTAGED AREAS OF THE CITY, AS IDENTIFIED BY THE CITY.


(F)            MARKETING COVENANTS.  RECOGNIZING THAT IT IS IN THE BEST
INTERESTS OF THE PARTIES THAT THE SENECA BUFFALO CREEK CASINO DRAW VISITORS FROM
OUTSIDE THE WESTERN NEW YORK AREA, AND MAXIMIZE THE AMOUNT OF TOURIST DOLLARS
COMING TO THE CITY AND THE CORPORATION FROM OUTSIDE OF THE WESTERN NEW YORK
AREA, THE CORPORATION AGREES TO:

(I)            WORK WITH THE BOARD OF THE BUFFALO CONVENTION AND VISITORS BUREAU
(“CVB”) ANY OTHER MARKETING COMMITTEE OR BOARD CREATED BY THE CITY TO COORDINATE
MARKETING OF THE CITY AS A TOURIST DESTINATION IN ITS OWN RIGHT.   SUCH EFFORTS
WILL INCLUDE MARKETING OF THE FACILITIES LOCATED ON THE SENECA BUFFALO CREEK
TERRITORY.

(II)           SPEND, ANNUALLY, MORE THAN THE CVB’S BUDGET FOR FISCAL YEAR 2005
ON MARKETING THE CORPORATION’S DEVELOPMENT PROJECT ON THE SENECA BUFFALO CREEK
TERRITORY TO PEOPLE OUTSIDE OF THE EIGHT COUNTIES OF WESTERN NEW YORK, INCLUDING
ON MARKETING STRATEGIES WHICH WOULD MARKET THE DEVELOPMENT PROJECT ON THE SENECA
BUFFALO CREEK TERRITORY AS A PACKAGE WITH OTHER ATTRACTIONS IN THE CITY.  WITHIN
NINETY (90) DAYS OF THE END OF EACH FISCAL YEAR OF THE CORPORATION FOLLOWING
OPENING OF THE CASINO, THE CORPORATION SHALL DELIVER TO THE CITY A CERTIFICATE
OF AN OFFICER OF THE CORPORATION CONFIRMING COMPLIANCE WITH THIS SECTION
7(F)(II).

9


--------------------------------------------------------------------------------




(III)          HAVE A MARKETING EXECUTIVE FROM THE CORPORATION MAKE A
PRESENTATION ON AN ANNUAL BASIS TO THE CITY OF BUFFALO COMMON COUNCIL TO REPORT
ON THE FOREGOING MARKETING EFFORTS.

  (iv)          Nothing contained in this Section 7(f) shall be deemed to limit
the Corporation’s ability and right to market the Casino and the City as tourist
destinations.


8.              COVENANT OF THE NATION.  EACH OF THE CORPORATION AND NATION WILL
DESIGNATE AN INDIVIDUAL TO PARTICIPATE ON THE BOARD OF DIRECTORS DESCRIBED IN 
SECTION 6(C) ABOVE.


9.              INTENTIONS.  WITH NO LEGAL OBLIGATION OF EACH TO THE OTHER
(EXCEPT TO THE EXTENT EXPRESSLY SET FORTH ELSEWHERE IN THIS AGREEMENT) BUT AS A
CONFIRMATION OF THEIR RESPECTIVE GOOD FAITH INTENTIONS:


(A)           CORPORATION.  THE CORPORATION DECLARES ITS INTENTION TO (I) BE A
GOOD NEIGHBOR TO THE CITY, (II) EMPLOY APPROXIMATELY ONE THOUSAND (1,000) PEOPLE
AT THE FACILITIES LOCATED ON THE SENECA BUFFALO CREEK TERRITORY AFTER OPENING OF
THE CASINO , WITH FIRST AND SECONDARY PREFERENCE GIVEN TO QUALIFIED MEMBERS OF
THE SENECA NATION AND NATIVE AMERICANS, RESPECTIVELY, IN ACCORDANCE WITH NATION
LAW, AND THEN CONSISTENT WITH EXISTING HUMAN RESOURCE POLICIES OF THE SENECA
GAMING CORPORATION TO PROVIDE A PREFERENCE FOR QUALIFIED LOCAL RESIDENTS, WHICH
IN THE CASE OF THE SENECA BUFFALO CREEK CASINO WOULD BE THE RESIDENTS OF THE
CITY OF BUFFALO, BUT WITH DUE REGARD FOR DIVERSITY WITHIN THE WORKFORCE AT ALL
LEVELS AND WITH SPECIAL EFFORTS TO RECRUIT IN HIGH UNEMPLOYMENT AREAS OF THE
CITY OF BUFFALO, AS DESIGNATED BY THE CITY AND SUCH HIRING GOALS ACKNOWLEDGE THE
CITY’S PREFERENCE THAT 50% OF THE EMPLOYEES AT THE CASINO SHALL BE LOCAL
RESIDENTS TO THE EXTENT PRACTICABLE, (III) USE LOCAL CONSTRUCTION COMPANIES IN
CONSTRUCTION OF THE FACILITIES LOCATED ON THE SENECA BUFFALO CREEK TERRITORY AND
LOCAL VENDORS AND SUPPLIERS TO PURCHASE THE MAJORITY OF ITS SUPPLIES AND
SERVICES (RECOGNIZING THAT THEY MUST FIRST BE LICENSED UNDER APPLICABLE NATION
PROCEDURES AND THAT THE CONTRACTING AND PROCUREMENT PROCESSES ARE SUBJECT TO
NATION LAW), (IV) EXPLORE NON-GAMING ECONOMIC DEVELOPMENT PROJECTS IN THE CITY
ON LAND NOT TAKEN INTO RESTRICTED FEE STATUS, (V) BUILD THE CASINO AND ALL OTHER
IMPROVEMENTS ON THE SENECA BUFFALO CREEK TERRITORY TO BUILDING CODE REQUIREMENTS
THAT ARE AT LEAST AS HIGH AS THOSE ANALOGOUS BUT OTHERWISE INAPPLICABLE NEW YORK
STATE BUILDING CODES, ACKNOWLEDGING THAT NEW YORK STATE BUILDING CODES ARE NOT
OTHERWISE APPLICABLE TO SUCH CONSTRUCTION, (VI) CONTINUE TO FOLLOW POLICIES WITH
THE GOAL OF HAVING A WORKFORCE TO BE EMPLOYED AT THE GAMING FACILITY ON THE
SENECA BUFFALO CREEK TERRITORY THAT IS COMPOSED OF AT LEAST 25% MINORITIES
(WHICH TERM INCLUDES, FOR PURPOSES OF THIS SECTION 9(A) AND SECTION 7(E) ABOVE,
MEMBERS OF THE NATION AND NATIVE AMERICANS) AND AT LEAST 8% WOMEN; AND (VII) TO
USE GOOD FAITH EFFORTS TO MAINTAIN IN EFFECT, DURING THE CONSTRUCTION PHASE AND
DURING THE OPERATION OF THE FACILITY ON THE SENECA BUFFALO CREEK TERRITORY,
POLICIES DESIGNED TO ACHIEVE THE GOAL THAT AT ALL TIMES 25% AND 8% OF SUCH
FACILITY’S SUPPLIERS OF GOODS AND SERVICES (BY NUMBER AND DOLLAR VOLUME) WILL BE
MINORITY AND FEMALE OWNED BUSINESSES, RESPECTIVELY, (RECOGNIZING THAT, IN EACH
CASE, THEY MUST FIRST BE LICENSED UNDER APPLICABLE NATION PROCEDURES AND THAT
THE CONTRACTING AND PROCUREMENT PROCESSES ARE SUBJECT TO NATION LAW).

10


--------------------------------------------------------------------------------





(B)           CITY.  THE CITY OF BUFFALO DECLARES ITS INTENTION TO:  (I) BE A
GOOD NEIGHBOR TO THE CORPORATION AND THE SENECA NATION, (II) MAKE SUCH
ADDITIONAL INFRASTRUCTURE IMPROVEMENTS IN THE AREA OF THE SENECA BUFFALO CREEK
TERRITORY AS MAY BE DETERMINED AT A FUTURE DATE TO SUPPORT THE CORPORATION’S
DEVELOPMENT PROJECT ON THE SENECA BUFFALO CREEK TERRITORY AS WELL AS INNER
HARBOR AREA PROJECTS, (III) TO THE EXTENT PERMITTED BY APPLICABLE LAW, COOPERATE
WITH AND ASSIST THE CORPORATION AND THE NATION IN THEIR ACTIVITIES ON THE SENECA
BUFFALO CREEK TERRITORY, AND (IV) IF THE CITY OF BUFFALO IS SUCCESSFUL IN
OBTAINING A PORTION OR ALL OF THE STATE CONTRIBUTION ALLOCATE A PORTION OF SUCH
STATE CONTRIBUTION TO GAMBLING ADDICTION AND CULTURAL PROGRAMS..


(C)           NATION AND CORPORATION.  THE CORPORATION AND NATION CONFIRM THAT
CONSISTENT WITH THE COMPACT, EXCEPT FOR THE SENECA BUFFALO CREEK TERRITORY, NO
LAND IN THE CITY OF BUFFALO WILL BE ACQUIRED UTILIZING THE PROVISIONS OF THE
SENECA NATION LAND CLAIMS SETTLEMENT ACT TO IMPLEMENT COMPACT REQUIREMENTS,
INCLUDING REQUIREMENTS OF ANY SUCCESSOR COMPACT, TO BUILD AND CONSTRUCT THEIR
CLASS III GAMING OPERATION IN THE CITY OF BUFFALO.


10.                                 PARTY DISPUTE RESOLUTION.


(A)           PURPOSE.  THE PARTIES INTEND TO RESOLVE DISPUTES IN A MANNER THAT
WILL FOSTER A SPIRIT OF COOPERATION AND EFFICIENCY IN THE ADMINISTRATION OF AND
COMPLIANCE BY EACH PARTY WITH THE PROVISIONS OF THIS AGREEMENT.


(B)           NEGOTIATION:  IN THE EVENT OF ANY DISPUTE, CLAIM, QUESTION, OR
DISAGREEMENT ARISING FROM OR RELATING TO THIS AGREEMENT OR THE BREACH HEREOF,
THE INVOLVED PARTIES SHALL USE THEIR BEST EFFORTS TO SETTLE THE DISPUTE, CLAIM,
QUESTION, OR DISAGREEMENT.  TO THIS END, ANY PARTY MAY PROVIDE WRITTEN NOTICE OF
A CLAIM TO THE OTHER IN ACCORDANCE WITH SECTION 10(A) HEREOF.  UPON RECEIPT OF
SUCH WRITTEN NOTICE, THE INVOLVED PARTIES SHALL THEN MEET WITHIN FOURTEEN (14)
DAYS, SHALL NEGOTIATE IN GOOD FAITH AND SHALL ATTEMPT TO REACH A JUST AND
EQUITABLE SOLUTION SATISFACTORY TO ALL INVOLVED PARTIES.


(C)           METHOD OF DISPUTE RESOLUTION.  IF THE INVOLVED PARTIES DO NOT
REACH SUCH RESOLUTION WITHIN A PERIOD OF THIRTY (30) DAYS AFTER SUCH MEETING, OR
IF THE INVOLVED PARTIES FAIL TO MEET AND THIRTY (30) DAYS PASS AFTER THE WRITTEN
NOTICE OF A CLAIM IS RECEIVED, THEN, UPON NOTICE BY EITHER INVOLVED PARTY TO THE
OTHER, EITHER INVOLVED PARTY MAY SUBMIT THE DISPUTE, CLAIM, QUESTION, OR
DISAGREEMENT TO BINDING ARBITRATION.


(D)           ARBITRATION NOTICE.  THE NOTICE FOR ARBITRATION SHALL SPECIFY WITH
PARTICULARITY THE NATURE OF THE DISPUTE, THE PARTICULAR PROVISION OF THE
AGREEMENT AT ISSUE AND THE PROPOSED RELIEF SOUGHT BY THE PARTY DEMANDING
ARBITRATION; PROVIDED, HOWEVER, THAT NO INVOLVED PARTY MAY SEEK MONETARY
DAMAGES, OTHER THAN SPECIFIC PERFORMANCE, FOR ANY ALLEGED DISPUTE, CLAIM,
QUESTION OR DISAGREEMENT.


(E)           SELECTION OF ARBITRATORS.  EACH INVOLVED PARTY SHALL SELECT ONE
ARBITRATOR AND THE TWO ARBITRATORS SHALL SELECT THE THIRD; PROVIDED, HOWEVER,
THAT IF A DISPUTE INVOLVES TWO OR MORE OF THE CORPORATION, SEGC AND THE NATION
AS INVOLVED PARTIES, THEN THESE INVOLVED PARTIES SHALL ONLY BE ENTITLED TO
SELECT ONE ARBITRATOR FROM AMONGST THEM.

11


--------------------------------------------------------------------------------





(F)            PROCEDURES FOR ARBITRATION.  ARBITRATION UNDER THIS SECTION SHALL
BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION OR SUCH OTHER RULES AS THE INVOLVED PARTIES MUTUALLY
AGREE.  THREE ARBITRATORS SHALL PRESIDE AND SHALL BE SELECTED BY THE INVOLVED
PARTIES IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  THE ARBITRATION SHALL TAKE PLACE AT A LOCATION AGREED
UPON BY THE INVOLVED PARTIES OR, IN THE ABSENCE OF SUCH AGREEMENT, DETERMINED IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE ARBITRATOR(S) SHALL RENDER A DECISION WITHIN FORTY-FIVE (45)
DAYS AFTER THE CONCLUSION OF THE ARBITRATION.


(G)           ARBITRATION COSTS.  THE COST OF THE ARBITRATION SHALL BE SHARED
EQUALLY BY THE INVOLVED PARTIES, BUT THE INVOLVED PARTIES SHALL BEAR THEIR OWN
COSTS AND ATTORNEYS’ FEES ASSOCIATED WITH THEIR PARTICIPATION IN THE
ARBITRATION.


(H)           REMEDIES.  FOR MATERIAL BREACHES, THE ARBITRATORS MAY IMPOSE AS A
REMEDY ONLY SPECIFIC PERFORMANCE OR TERMINATION OF THE AGREEMENT.  FOR ALL OTHER
BREACHES OTHER THAN MATERIAL BREACHES, THE ARBITRATORS MAY IMPOSE AS A REMEDY
ONLY SPECIFIC PERFORMANCE.  IN NO EVENT SHALL MONETARY DAMAGES, OTHER THAN
SPECIFIC PERFORMANCE, BE AVAILABLE AS A REMEDY TO ANY PARTY FOR ANY ALLEGED
BREACHES OF THIS AGREEMENT, INCLUDING MATERIAL BREACHES.


(I)            ARBITRATION DECISION.  THE DECISION OF THE ARBITRATORS SHALL BE
FINAL, BINDING AND NON-APPEALABLE.  FAILURE TO COMPLY WITH THE ARBITRATION AWARD
WITHIN THE TIME SPECIFIED THEREIN FOR COMPLIANCE, OR SHOULD A TIME NOT BE
SPECIFIED, THEN FORTY-FIVE (45) DAYS FROM THE DATE ON WHICH THE ARBITRATION
AWARD IS RENDERED, SHALL BE DEEMED A BREACH OF THE AGREEMENT.  THE PREVAILING
PARTY IN AN ARBITRATION PROCEEDING MAY BRING AN ACTION SOLELY AND EXCLUSIVELY IN
THE U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW YORK TO (I) COMPEL
ARBITRATION UNDER THIS AGREEMENT OR (II) ENFORCE AN ARBITRATION DECISION.  THE
NATION AND THE CORPORATION AND SEGC, IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE
SOVEREIGN IMMUNITY ON A LIMITED BASIS, TO CONSENT TO THE JURISDICTION OF SUCH
FEDERAL COURT AND ANY FEDERAL COURT HAVING APPELLATE JURISDICTION OVER ACTIONS
OF SUCH COURT AND TO CONSENT TO SUIT IN SUCH COURTS SOLELY AND EXCLUSIVELY FOR
THE STRICTLY LIMITED PURPOSE OF SUCH AN ACTION IN SUCH COURTS AS DESCRIBED IN
THE PREVIOUS SENTENCE AND FOR NO OTHER PURPOSE.   THE NATION AND THE CORPORATION
HEREBY EXPRESSLY AND IRREVOCABLY WAIVE ANY RIGHT THEY MAY HAVE TO SEEK TRIBAL
PROCEEDINGS OR JURISDICTION FOR RESOLUTION OF A DISPUTE RELATED TO THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF.


11.                                 MISCELLANEOUS.


(A)           OFFICIAL NOTICES AND COMMUNICATIONS.

All notices and communications required or authorized to be served in accordance
with this Agreement shall be served by Certified Mail at each of the following
addresses:

Seneca Gaming Corporation

President

Seneca Gaming Corporation

310 Fourth Street

Niagara Falls, New York (Seneca Nation Territory) 14303

12


--------------------------------------------------------------------------------




With a copy to:

General Counsel

Seneca Gaming Corporation

310 Fourth Street

Niagara Falls, New York (Seneca Nation Territory) 14303

Seneca Nation of Indians

President

Seneca Nation of Indians

William Seneca Building

12837 Route 438

Irving, New York  14081

With a copy to:

Seneca Nation of Indians

Department of Justice

P.O. Box 231

Salamanca, New York  14779

City of Buffalo, New York

Mayor

City of Buffalo

Room 201 City Hall

Buffalo, New York 14202

With a copy to:

Corporation Counsel

City of Buffalo

Room 201 City Hall

Buffalo, New York 14202


(B)           FURTHER ASSURANCES.  THE PARTIES SHALL EXECUTE AND DELIVER ALL
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ANY FURTHER ACTION THAT MAY BE
REASONABLY NECESSARY TO IMPLEMENT THE INTENT AND THE TERMS AND CONDITIONS OF
THIS AGREEMENT.  WITHOUT LIMITATION OF THE FOREGOING, THE PARTIES WILL EACH
SEEK, IN A TIMELY MANNER, ANY FURTHER RATIFICATION OF THIS AGREEMENT THAT MAY BE
REQUIRED.

13


--------------------------------------------------------------------------------





(C)           SUCCESSORS AND ASSIGNS.  ALL COVENANTS AND AGREEMENTS HEREIN
CONTAINED BY OR ON BEHALF OF THE PARTIES SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE  PARTIES AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS,
AND ASSIGNS.


(D)           NO ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY RIGHTS,
RESPONSIBILITIES OR OBLIGATIONS HEREUNDER CAN BE TRANSFERRED OR ASSIGNED,
WHETHER BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE NON-ASSIGNING PARTIES.


(E)           NO THIRD PARTY BENEFICIARIES.  ALL PROVISIONS HEREIN ARE IMPOSED
SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF THE PARTIES HERETO.  NO OTHER PERSON
SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY, OR INTEREST HEREUNDER OR AS A RESULT
HEREOF OR HAVE STANDING TO REQUIRE SATISFACTION OF PROVISIONS HEREOF IN
ACCORDANCE WITH THEIR TERMS.


(F)            GOVERNING LAW.  SOLELY AND EXCLUSIVELY FOR THE LIMITED PURPOSES
OF THIS AGREEMENT, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED IN AND TO BE PERFORMED IN THAT STATE, WITHOUT REFERENCE TO ANY CONFLICT
OF LAWS PROVISIONS THEREOF EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


(G)           SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT SHALL, FOR ANY REASON, BE HELD TO BE INVALID,
ILLEGAL, OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY, OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT.


(H)           MODIFICATIONS AND AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED ONLY
BY AN AGREEMENT IN WRITING EXECUTED BY ALL OF THE PARTIES HERETO, WITH ANY
APPROVAL WHICH MAY BE REQUIRED BY APPLICABLE LAW.


(I)            REFERENCES. REFERENCES IN THIS AGREEMENT TO SECTION OR APPENDIX
NUMBERS OR LETTERS SHALL BE TO SECTIONS OF OR APPENDICES TO THIS AGREEMENT,
UNLESS EXPRESSLY STATED TO THE CONTRARY.  REFERENCES IN THIS AGREEMENT TO
“HEREBY,” “HEREIN,” “HEREINAFTER,” “HEREOF,” “HEREUNDER” AND WORDS OF SIMILAR
IMPORT SHALL BE TO THIS AGREEMENT IN ITS ENTIRETY AND NOT ONLY TO THE PARTICULAR
SECTION OR APPENDIX IN WHICH SUCH REFERENCE APPEARS.


(J)            COMPACT.  NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHTS OF ANY
PARTY TO THE COMPACT OR BE DEEMED TO SUPERSEDE THE TERMS OF THE COMPACT.  IN THE
EVENT OF A CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF THE
COMPACT, THE TERMS OF THE COMPACT SHALL CONTROL.


(K)           NO TAXES OR ASSESSMENTS.  NOTHING IN THIS AGREEMENT SHALL
AUTHORIZE OR PROVIDE FOR ANY FORM OF TAX OR ASSESSMENT OF ANY KIND TO BE LEVIED
BY THE CITY OR ANY OTHER STATE INSTRUMENTALITY, POLITICAL SUBDIVISION OR ENTITY
ON THE NATION, THE CORPORATION, NATION MEMBERS, OR ANY NATION CORPORATION,
INSTRUMENTALITY OR ENTITY.


(L)            SURVIVAL.  THE PROVISIONS OF SECTION 9(C) OF THIS AGREEMENT SHALL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.

14


--------------------------------------------------------------------------------





(M)          COUNTERPARTS.  FOR THE CONVENIENCE OF THE PARTIES, THIS AGREEMENT
MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH FOR ALL PURPOSES SHALL
BE DEEMED TO BE AN ORIGINAL, AND ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE
BUT ONE AND THE SAME AGREEMENT.

[NEXT PAGE IS SIGNATURE PAGE]

15


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and

year first set forth above.

CITY OF BUFFALO

 

 

 

SENECA GAMING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Byron W. Brown

 

 

 

By:

 

/s/ John Pasqualoni

Name:

 

Byron W. Brown

 

 

 

Name:

 

John Pasqualoni

Title:

 

Mayor of Buffalo

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SENECA ERIE GAMING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Pasqualoni

 

 

 

 

 

 

Name:

 

John Pasqualoni

 

 

 

 

 

 

Title:

 

Chief Executive Officer

 

For purposes of Sections 4(a), 8, 9(c), 10 and 11 only, but subject to Sections
1, 2 and 3,

THE SENECA NATION OF INDIANS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Barry E. Snyder, Sr.

 

 

 

 

 

 

Name:

 

Barry E. Snyder, Sr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

16


--------------------------------------------------------------------------------